 Case: 1:15-cv-10240 Document #: 117 Filed: 10/03/18 Page 1 of 1 PageID #:241

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Ronald Hinton
                              Plaintiff,
v.                                                 Case No.: 1:15−cv−10240
                                                   Honorable Robert W. Gettleman
Marcus Hardy, et al.
                              Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, October 3, 2018:


         MINUTE entry before the Honorable Maria Valdez: Settlement conference held
on 10/3/18. Parties reached a settlement agreement. All matters relating to the referral of
this action having been resolved, the case is returned to the assigned judge. Mailed
notice(lp, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
